
	
		I
		111th CONGRESS
		2d Session
		H. R. 5785
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Mine Safety and Health Administration to
		  provide to mine operators for distribution to miners wallet cards and similar
		  devices containing the phone number of the Administration’s national hazard
		  reporting phone number.
	
	
		1.Short titleThis Act may be cited as the
			 Mine Worker Safety Hotline
			 Accessibility Act.
		2.Distribution of
			 national hazard reporting hotline phone numberTitle I of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 811 et seq.) is amended by adding at the end the
			 following:
			
				117.National hazard
				reporting hotlineThe
				Secretary shall provide to all operators plastic wallet cards, refrigerator
				magnets, and other similar devices, containing the toll-free telephone number
				and appropriate Internet website address of the national hazard reporting
				hotline established by the Secretary. Each operator shall ensure that each
				miner employed at each mine of the operator receives such cards, magnets, or
				other devices and shall make available such cards, magnets, or other devices to
				all miner communities in order to facilitate the reporting mine accidents,
				incidents, injuries, illnesses, possible violations of this Act or of mandatory
				health or safety standards or plans, or other mine safety and health
				concerns.
				.
		
